oOo f-©& NSN BD A FS WD NH

BO BO BO BD BRD RD RD OD eee
co ~D DB tlh Re WD BB SH CO OP HON OO UU SlLUlULha UU CUO

 

Case 2:17-cv-03038-SMB Document 157 Filed 09/27/19 Page 1 of 4

 

Aen ____ LODGED
SEP 2 7 2019

CLEAK U § DISTRICT co
HSTR U
py DISTRICT oF ARIZONA

= Cz~éDEPUTY

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Madison Alley Transportation & Logistics | No, CV-17-03038-PHX-SMB

Inc.,
VERDICT
Plaintiff,

v.

Western Truck Insurance Company and
Robert Dion,

Defendants.

 

 

 

 

 

NEGLIGENCE

As to Count 1 (Negligence) We, the Jury, duly empaneled and sworn in the above entitled
action, upon our oaths, do find in favor of plaintiff Madison Alley Transportation &

Logistics, Inc. and find the full damages to be $ OCD ' DOO , oO

We find the relative degrees of fault to be: (If a party or nonparty is not at fault, put a zero

(0) on the percentage line for that party or nonparty.)

Plaintiff Madison Alley Transportation & Logistics, Inc. 3D %
Defendant Robert Dion 5S %
Defendant Western Truck Insurance Services, Inc. (60 %
Fully Loaded Deliveries | AX %

Total: 100%

 

 
oO co nt DR WT BF YW HY

DM NN NM NM ON ON NO Re Re SR ll
o a OF A SB WBS HB SK CO CO me IT DO FSF WY - ©&

 

 

 

 

Case 2:17-cv-03038-SMB Document 157 Filed 09/27/19 Page 2 of 4

1. Jue. |

 

2 fener L

3. Juver 2

4, hen NY é
5.

6

7

 

<==

WV iA kof (

  

 

J

Ayer 7

FOREPERSON ibm f Date qa 7 GOLF

 

 

As to Count 1 (Negligence) We, the Jury, duly empaneled and sworn in the above entitled
action, upon our oaths, do find in favor of defendants Robert Dion and Western Truck

Insurance Services, Inc.

 

 

 

 

 

 

aa YW Fe YP

 

FOREPERSON Date

 

 

 
Oo Cf NY HB wo SP W LY

NM NM Bp PO BD DD RD RD ORD ee er re I SS

 

 

Case 2:17-cv-03038-SMB Document 157 Filed 09/27/19 Page 3 of 4

NEGLIGENT TRAINING AND SUPERVISION

As to Count J (Negligent Training and Supervision against Western Truck Insurance
Services, Inc.,) We, the Jury, duly empaneled and sworn in the above entitled action, upon
our oaths, do find in favor of Plaintiff Madison Ailey Transportation & Logistics, Inc. and

GO

find the full damages to be $ jbO ; OOo.

 

We Find the relative degrees of fault to be: (If any party or nonparty is not at fault, put a

zero (0) on the percentage line for that party or nonparty.)

Plaintiff Madison Alley Transportation & Logistics, Inc. KY %
Defendant Robert Dion . > %
Defendant Western Truck Insurance Services, Inc. Or %

Total: 100%

L, gad /

. jvlth 2

 

 

8

2

3. Juror _ 7 |
4. been OU %

5. (Lasky 5

6. (rueot bo

7. furor ]

 

 

 

FOREPERSON Aor F Date Gf Q#9

 

 

 
oO co ~~ DW Wr ee WH PH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:17-cv-03038-SMB Document 157 Filed 09/27/19 Page 4 of 4

As to Count II (Negligent Training and Supervision against Western Truck
Insurance Services, Inc.) We, the Jury duly empaneled and sworn in the above entitled
action, upon our oaths, do find in favor of defendants Robert Dion and Western Truck

Insurance Services, Inc.

 

 

 

 

 

 

IDA wR WN

 

FOREPERSON Date

 

 

 

 
